         Case 4:14-cv-00395-CWD Document 29 Filed 07/12/19 Page 1 of 2




Dennis Benjamin (ISB#4199)
NEVIN, BENJAMIN, McKAY & BARTLETT LLP
303 W. Bannock
P.O. Box 2772
Boise, Idaho 83701
Telephone: (208) 343-1000
Facsimile: (208) 345-8274
db@nbmlaw.com

Attorneys for Petitioner

                           IN THE UNITED STATES DISTRICT COURT

                            IN AND FOR THE DISTRICT OF IDAHO

   SARAH MARIE JOHNSON,                )
                                       )               CASE NO. 4:14-CV-00395-CWD
               Petitioner,             )
                                       )               SUPPLEMENTAL AUTHORITY IN
   vs.                                 )               SUPPORT OF EIGHTH AMENDMENT
                                       )               CLAIM
   AMANDA GENTRY, Warden,              )
                                       )
               Respondent.             )
   ____________________________________)

       Petitioner Sarah Johnson submits the following additional authority in support of her

Eighth Amendment Claim: United States v. Briones, Jr., No. 16-10150, 2019 U.S. App. LEXIS

20293 (9th Cir. July 9, 2019).

       DATED this 12th day of July, 2019.


                                            /s/Dennis Benjamin
                                            Dennis Benjamin
                                            Attorney for Sarah Johnson




SUPPLEMENTAL AUTHORITY IN SUPPORT OF EIGHTH AMENDMENT CLAIM -1
         Case 4:14-cv-00395-CWD Document 29 Filed 07/12/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of July, 2019, I filed the foregoing document
electronically through the CM/ECF system, and personally served the following parties or counsel
by electronic means:

       Mark Olsen
       Deputy Attorney General
       Criminal Law Division
       Email: mark.olsen@ad.idaho.gov

                                           /s/Dennis Benjamin
                                           Dennis Benjamin




SUPPLEMENTAL AUTHORITY IN SUPPORT OF EIGHTH AMENDMENT CLAIM -2
